Judgment reversed on the law, without costs of this appeal to either party, and determination of the commissioner of public welfare, county of Steuben, confirmed, Without costs. Memorandum: The commissioner of public welfare of the town of Addison provided relief for Olivia Wright but did not within thirty days thereafter notify the commissioner of public welfare of the town of Tusoarora that it was claimed that Olivia Wright had a settlement in such town of Tusoarora. The failure to send such notice bars the town of Addison from contesting responsibility for the support of Olivia Wright. (Public Welfare Law, § 58, subds. 1, 3; Williams v. County of Niagara, 249 App. Div. 904.) All concur. (The judgment reverses a decision of the commissioner of public welfare, county of Steuben, in a proceeding to determine the town liable for payment of welfare payments to a family.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.